DETAILED ACTION
This Action is responsive to the Amendment filed on 07/20/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya (US 2014/0159067), in view of Tetz (US 2011/0217794).

Regarding claim 1, Sakariya (see, e.g., FIG. 3B, FIG. 4A - FIG. 4H) discloses a method for manufacturing a display device comprising:
providing a substrate 102, the substrate 102 having an insulating layer 126 with an opening 148 and having a metal layer 142 under the opening 148, wherein a part of the metal layer 142 does not serves as a portion of a thin film transistor T2 (Para 0032, Para 0033, Para 0036, Para 0037; see, e.g., FIG. 3B);
providing a carrier substrate 200 supporting a plurality of light emitting diodes 400, wherein the plurality of light emitting diodes 400 are attached to the carrier 200 by a bonding layer 410 (Para 0041, Para 0042, Para 0044, see, e.g., FIG. 4A);
transferring at least one of the plurality of LEDs 400 from the carrier substrate 200 to the opening 148 of the substrate 102 (Para 0042, Para 0043, Para 0045-Para 0049; see, e.g., FIG. 4A - FIG. 4H); and
fixing the at least one of the plurality of LEDs 400 to the substrate 102 (Para 0049; see, e.g., FIG. 4H).
Although Sakariya shows substantial features of the claimed invention, Sakariya fails to expressly teach conducting a testing to the plurality of LEDs on the carrier substrate; and conducting the testing to the plurality of LEDs on the carrier substrate is prior to transferring the at least one of the plurality of LEDs from the carrier substrate to the opening of the substrate.
Tetz (see, e.g., FIG. 1), on the other hand, discloses conducting a testing to the plurality of LEDs 116 on the carrier substrate 114 for the purpose of measuring a wavelength, a frequency, an intensity, and/or other electroluminescence and/or photoluminescence spectral density and corresponding chromaticity parameters of the LEDs (Para 0020, Para 0029).
The combination of Sakariya (see, e.g., FIG. 3B, FIG. 4A - FIG. 4H) / Tetz (see, e.g., FIG. 1) teaches conducting the testing to the plurality of LEDs 400 (as per the teaching of Sakariya, in view of Tetz) on the carrier substrate 200 / 114 (as per the teaching of Sakariya and Tetz) is prior to transferring the at least one of the plurality of LEDs 400 (as per the teaching of Sakariya) from the carrier substrate 200 (as per the teaching of Sakariya) to the opening of the substrate 102 (as per the teaching of Sakariya) (Sakariya: Para 0042, Para 0043, Para 0045-Para 0049; Tetz: Para 0020).
Examiner Note: Examiner notes that Tetz teaches testing the LEDs on a workpiece 114, which is a substrate upon which the LEDs are fabricated (Para 0013).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of conducting a testing to the plurality of LEDs on the carrier substrate of Tetz to the method for manufacturing a display device as described by Sakariya for the purpose of measuring a wavelength, a frequency, an intensity, and/or other electroluminescence and/or photoluminescence spectral density and corresponding chromaticity parameters of the LEDs (Para 0020).

Regarding claim 2, Tetz (see, e.g., FIG. 1) teaches that the testing comprises photoluminescence testing (Para 0020).

Regarding claim 3, Tetz (see, e.g., FIG. 1) teaches that the testing comprises electroluminescence testing (Para 0020).

Regarding claim 5, Tetz (see, e.g., FIG. 1) teaches that conducting the testing comprises determining whether the at least one of the plurality of LEDs 116 is good or defective (Para 0020).
Examiner Note: In Tetz, testing the emission characteristics will result in determining whether or not the LEDs are defective (Para 0020). 

Regarding claim 6, the combination of Sakariya (see, e.g., FIG. 3B, FIG. 4A - FIG. 4H) / Tetz (see, e.g., FIG. 1) teaches determining a first group of the plurality of LEDs 116 (as per the teaching of Tetz) as good and a second group of the plurality of LEDs 116 (as per the teaching of Tetz) as defective, and transferring the first group of the plurality of LEDs 116 (as per the teaching of Tetz) from the carrier substrate 114 (as per the teaching of Tetz) to the opening 148 (as per the teaching of Sakariya) of the substrate 102 (as per the teaching of Sakariya) (Sakariya: Para 0042, Para 0043, Para 0045-Para 0049; Tetz: Para 0020).
Examiner Note: Examiner notes that Tetz teaches testing the LEDs on a workpiece 114, which is a substrate upon which the LEDs are fabricated (Para 0013). Further, in Tetz, testing the emission characteristics will result in determining whether or not the LEDs are defective (Para 0020).

Claims 8, 10-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya (US 2014/0159067), in view of Tetz (US 2011/0217794), in view of Bibl (US 2014/0367633).

Regarding claim 8, Sakariya (see, e.g., FIG. 3B, FIG. 4A - FIG. 4H) discloses a method for manufacturing a display device comprising:
providing a substrate 102 (Para 0032 see, e.g., FIG. 3B);
providing a carrier substrate 200 supporting a plurality of light emitting diodes 400, wherein the plurality of light emitting diodes 400 are attached to the carrier substrate 200 by a bonding layer 410 (Para 0041, Para 0042, Para 0044, see, e.g., FIG. 4A);
transferring at least one of the plurality of LEDs 400 from the carrier substrate 200 to the substrate 102 (Para 0042, Para 0043, Para 0045-Para 0049; see, e.g., FIG. 4A - FIG. 4H); and
fixing the at least one of the plurality of LEDs 400 to the substrate 102 (Para 0049; see, e.g., FIG. 4H),
Although Sakariya shows substantial features of the claimed invention, Sakariya fails to expressly teach conducting a testing to the plurality of LEDs on the carrier substrate; conducting the testing to the plurality of LEDs on the carrier substrate is prior to transferring the at least one of the plurality of LEDs from the carrier substrate to the opening of the substrate; providing a wavelength conversion layer and a color filter, wherein the wavelength conversion layer and the color filter are so arranged that the wavelength conversion layer is disposed between the substrate and the color filter; wherein a width of the wavelength conversion layer is less than a width of the color filter.
Tetz (see, e.g., FIG. 1), on the other hand, discloses conducting a testing to the plurality of LEDs 116 on the carrier substrate 114 for the purpose of measuring a wavelength, a frequency, an intensity, and/or other electroluminescence and/or photoluminescence spectral density and corresponding chromaticity parameters of the LEDs (Para 0020, Para 0029).
The combination of Sakariya (see, e.g., FIG. 3B, FIG. 4A - FIG. 4H) / Tetz (see, e.g., FIG. 1) teaches conducting the testing to the plurality of LEDs 400 (as per the teaching of Sakariya, in view of Tetz) on the carrier substrate 200 / 114 (as per the teaching of Sakariya and Tetz) is prior to transferring the at least one of the plurality of LEDs 400 (as per the teaching of Sakariya) from the carrier substrate 200 (as per the teaching of Sakariya) to the opening of the substrate 102 (as per the teaching of Sakariya) (Sakariya: Para 0042, Para 0043, Para 0045-Para 0049; Tetz: Para 0020).
Examiner Note: Examiner notes that Tetz teaches testing the LEDs on a workpiece 114, which is a substrate upon which the LEDs are fabricated (Para 0013).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of conducting a testing to the plurality of LEDs on the carrier substrate of Tetz to the method for manufacturing a display device as described by Sakariya for the purpose of measuring a wavelength, a frequency, an intensity, and/or other electroluminescence and/or photoluminescence spectral density and corresponding chromaticity parameters of the LEDs (Para 0020).
Bibl (see, e.g., FIG. 13A, FIG. 14B) teaches providing a wavelength conversion layer 310 and a color filter 328, wherein the wavelength conversion layer 310 and the color filter 328 are so arranged that the wavelength conversion layer 310 is disposed between the substrate 201 and the color filter 328; wherein a width of the wavelength conversion layer 310 is less than a width of the color filter 328 for the purpose of controlling the light emission spectrum (Para 0096-Para 0098, Para 0129, Para 0131, Para 0143).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of providing the wavelength conversion layer of Bibl to the method for manufacturing a display device as described by Sakariya/Tetz for the purpose of controlling the light emission spectrum (Para 0096).

Regarding claim 10, Sakariya (see, e.g., FIG. 3B) teaches that the bonding layer 410 is conductive (Para 0041).

Regarding claim 11, although Sakariya shows substantial features of the claimed invention, Sakariya fails to expressly teach providing a cover over the wavelength conversion layer.
Bibl (see, e.g., FIG. 13A, FIG. 14B) teaches providing a cover 500 over the wavelength conversion layer 310 for the purpose of preventing moisture from affecting the LEDs (Para 0132, Para 0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of providing the cover of Bibl to the method for manufacturing a display device as described by Sakariya for the purpose of preventing moisture from affecting the LEDs (Para 0132).

Regarding claim 12, Tetz (see, e.g., FIG. 1) teaches that the testing comprises photoluminescence testing (Para 0020).

Regarding claim 13, Tetz (see, e.g., FIG. 1) teaches that the testing comprises electroluminescence testing (Para 0020).

Regarding claim 15, Tetz (see, e.g., FIG. 1) teaches that conducting the testing comprises determining whether the at least one of the plurality of LEDs 116 is good or defective (Para 0020).
Examiner Note: In Tetz, testing the emission characteristics will result in determining whether the LEDs are defective (Para 0020). 

Regarding claim 16, the combination of Sakariya (see, e.g., FIG. 3B, FIG. 4A - FIG. 4H) / Tetz (see, e.g., FIG. 1) teaches determining a first group of the plurality of LEDs 116 (as per the teaching of Tetz) as good and a second group of the plurality of LEDs 116 (as per the teaching of Tetz) as defective, and transferring the first group of the plurality of LEDs 116 (as per the teaching of Tetz) from the carrier substrate 114 (as per the teaching of Tetz) to the opening 148 (as per the teaching of Sakariya) of the substrate 102 (as per the teaching of Sakariya) (Sakariya: Para 0042, Para 0043, Para 0045-Para 0049; Tetz: Para 0020).
Examiner Note: Examiner notes that Tetz teaches testing the LEDs on a workpiece 114, which is a substrate upon which the LEDs are fabricated (Para 0013). Further, in Tetz, testing the emission characteristics will result in determining whether or not the LEDs are defective (Para 0020).

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive.
Applicants argue:
Applicants argue that, as recited in paragraphs [0020], [0029] and FIG. 1 of Tetz, the probe 111 is configured to test the microelectronic devices 116 (i.e., the alleged LEDs) on the microelectronic workpiece 114 (i.e., the alleged carrier substrate). However, Tetz fails to disclose that any bonding layer is formed on the microelectronic workpiece 114.
Examiner responds:
One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). 
In this case, Sakariya discloses the claimed limitation that includes the plurality of light emitting diodes are attached to the carrier substrate by a bonding layer. 
Applicants argue:
Applicants argue that Tetz fails to disclose transferring the microelectronic devices 116 from the microelectronic workpiece 114 to any other substrate. Therefore, Tetz fails to disclose or suggest the features regarding the carrier substrate in the amended claim 1, let alone the above-emphasized features recited in the amended claim 1.
Examiner responds:
One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). 
In this case, Sakariya teaches a substrate and a carrier substrate supporting a plurality of light emitting diodes, and Tetz teaches conducting a testing to the plurality of LEDs on a carrier substrate (e.g., first microelectronic workpiece) wherein the first microelectronic workpiece can further undergo polishing, cleaning, and/or other suitable processing. The combination of Sakariya/Tetz teach that conducting the testing to the plurality of LEDs 400 (as per the teaching of Sakariya, in view of Tetz) on the carrier substrate 114 / 200 (as per the teaching of Tetz and Sakariya) is prior to transferring the at least one of the plurality of LEDs 400 (as per the teaching of Sakariya) from the carrier substrate 200 (as per the teaching of Sakariya) to the opening of the substrate 102 (as per the teaching of Sakariya) (Sakariya: Para 0042, Para 0043, Para 0045-Para 0049; Tetz: Para 0020). Examiner notes that Tetz teaches testing the LEDs on a workpiece 114, which is a substrate upon which the LEDs are fabricated (Para 0013).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817